            Case 1:18-cv-01655-LJO-JDP Document 6 Filed 01/03/19 Page 1 of 1

                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA




                                                            JUDGMENT IN A CIVIL CASE

FREDERICK BANKS,

                                                          CASE NO: 1:18−CV−01655−LJO−JDP
                     v.

CENTRAL INTELLIGENCE AGENCY,




XX −− Decision by the Court. This action came to trial or hearing before the Court. The issues
    have been tried or heard and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER FILED ON 01/03/2019




                                                      Marianne Matherly
                                                      Clerk of Court


    ENTERED: January 3, 2019


                                      by: /s/ E. Flores
                                                           Deputy Clerk
